DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Shiokawa et al. (US Pub. No. 2018/0164554 A1) discloses (see annotated Figure 6 from previous Office Action) a projection optical system (Figure 6, element 3A) that enlarges and projects an image displayed on an image display surface (Figure 6, element 18), the projection optical system (Figure 6, element 3A) comprising: a first optical system (Figure 6, element A) and a second optical system (Figure 6, element B) disposed in that order from an enlargement side, wherein the second optical system (Figure 6, element B) forms an intermediate image of the image (Figure 6, element 30), the first optical system (Figure 6, element A) enlarges and projects the intermediate image (Figure 6, element 30), the first optical system (Figure 6, element A) comprises: a first lens group (Figure 6, elements L1-L12), a first reflecting optical element (Figure 6, element 31), and a part of a second lens group (Figure 6, elements L13-L15), disposed in that order from the enlargement side, the second optical system (Figure 6, element B) comprises: a remainder of the second lens 
Regarding claim 11, Shiokawa et al. (US Pub. No. 2018/0164554 A1) discloses (see annotated Figure 6 from previous Office Action) a projection optical system (Figure 6, element 3A) that enlarges and projects an image displayed on an image display surface (Figure 6, element 18), the projection optical system (Figure 6, element 3A) comprising: a first optical system (Figure 6, element A) and a second optical system (Figure 6, element B) disposed in that order from an enlargement side, wherein the second optical system (Figure 6, element B) forms an intermediate image of the image (Figure 6, element 30), the first optical system (Figure 6, element A) enlarges and projects the intermediate image (Figure 6, element 30), the first optical system (Figure 6, element A) comprises: a first lens group (Figure 6, elements L1-L12), a first reflecting optical element (Figure 6, element 31), and a part of a second lens group (Figure 6, elements L13-L15), disposed in that order from the enlargement side, the second optical system (Figure 6, element B) comprises: a remainder of the second lens group (Figure 6, element L16), a second reflecting optical element (Figure 6, element 32), and a third lens group (Figure 6, elements L17-L22), disposed in that order from the enlargement side, the second reflecting optical element (Figure 6, element 32) reflects light output from the third lens group (Figure 6, elements L17-L22) toward the second lens group (Figure 6, elements L13-L16), the first reflecting optical element (Figure 6, element 31) reflects light output from the second lens group (Figure 6, elements L13-L16) toward the first lens group (Figure 6, elements L1-L12), the first lens group (Figure 6, elements L1-L12) and the third lens group (Figure 6, elements L17-L22) are disposed on a projection 
0.3 < T2/Tw < 0.5 ... (3) where T2 is a distance on the optical axis from a surface of the second lens group closest to the enlargement side to a surface of the second lens group closest to the reduction side, and Tw is a distance on the optical axis from a surface of the projection optical system closest to the enlargement side to a surface of the projection optical system closest to the reduction side.
Regarding claims 3-10 and 12-18, the claims are allowable based on their dependence from allowable claims 1 and 11 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagatoshi (US Patent No. 10,754,238 B2) discloses an imaging optical system consists of, in order from a magnification side along an optical axis: a first lens group; a first optical axis deflection unit that deflects the optical axis; a second lens group; a second optical axis deflection unit that deflects the optical axis; and a third lens group. The imaging optical system forms an intermediate image between the first optical axis deflection unit and a surface closest to the magnification side in the first lens group.
Amano's US Pub. No. 2019/0011683 A1, US Pub. No. 2018/0321476 A1, and US Pub. No. 2018/0321475 A1 teach a projection optical system constituted by, in order from the reduction side, a first optical system for forming an image displayed by image display elements as an intermediate image, a first optical path bending means that bends an optical path with a reflective surface, and a second optical system for forming the intermediate image on a magnification side conjugate plane. The second optical system is constituted by, in order from the reduction side, a first lens group having a positive refractive power, a second optical path bending means that bends an optical path with a reflective surface, and a second lens group having a positive refractive power.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/24/2022